Case 1:17-cr-00582-JMS-WRP Document 699 Filed 06/05/19 Page 1 of 6        PageID #:
                                  6103


 WILLIAM P. BARR
 Attorney General
 ROBERT S. BREWER, JR.
 United States Attorney
 MICHAEL G. WHEAT, CBN 118598
 JOSEPH J.M. ORABONA, CBN 223317
 JANAKI S. GANDHI, CBN 272246
 COLIN M. MCDONALD, CBN 286561
 Special Attorneys to the Attorney General
 United States Attorney’s Office
 880 Front Street, Room 6293
 San Diego, CA 92101
 Tel: 619-546-8437/6695/8817/9144
 Email: michael.wheat@usdoj.gov

 Attorneys for the United States

                    UNITED STATES DISTRICT COURT
                              DISTRICT OF HAWAII

                                             Cr. No. 17-000582 JMS-WRP
 UNITED STATES OF AMERICA,
                                             BRIEF REGARDING THE “BEST
                         Plaintiff,          EVIDENCE” RULE
             v.

 KATHERINE P. KEALOHA, et al.,

                        Defendants.


       The “best evidence rule” is inapplicable to Exhibit 69-2, Gerard K. Puana’s

 Revocable Trust.

       1.    There is no “original” Gerard K. Puana Revocable Trust (the “Trust”).

 The only Trust that exists is the one that Katherine Kealoha provided to First

 American Title Insurance Company (“First American”) in March 2009. Gerard

 Puana had never seen and did not have a copy of the Trust until September 2014,

 when Katherine Kealoha, through her civil attorneys, provided the alleged Trust to
Case 1:17-cr-00582-JMS-WRP Document 699 Filed 06/05/19 Page 2 of 6               PageID #:
                                  6104


 Puana in civil discovery. The Trust is a forgery: Gerard Puana did not sign it, and

 Alison Lee Wong—the alleged notary—does not exist. The sole person with custody

 and control over this document was Katherine Kealoha. In her prior sworn

 testimony, Katherine Kealoha admitted her signature is on the Trust, but then she

 disclaimed the Trust, saying it was not the Trust that she signed.1 However, the Trust

 displayed to her during her testimony was the exact document she provided to First

 American in March 2009. Gerard Puana’s attorney did not know this fact (he was

 not provided, and had never seen, Katherine Kealoha’s letter to First American

 transmitting the Trust, Exhibit 69-1). Based on Katherine Kealoha’s false

 representations about the trust document, the civil court refused to permit Gerard

 Puana’s counsel to admit the trust document into evidence at the civil trial.

       2.     The “best evidence rule” is inapplicable here. That name is somewhat

 of a misnomer, as it “in no way involves comparing evidence to determine which is

 “the best.” United States v. Diaz-Lopez, 625 F.3d 1198, 1201 (9th Cir. 2010).

 Instead, the rule, codified in Federal Rules of Evidence 1001, et seq., merely requires

 the “original writing . . . in order to prove its contents,” Fed. R. Evid. 1002 (emphasis

 added), with a duplicate being “admissible to the same extent as the original unless




 1
       Her disclaiming of the Trust came after various inconsistencies in the Trust
 document become known, including the fact that a fake notary had been used to
 “notarize” it.
                                        2
Case 1:17-cr-00582-JMS-WRP Document 699 Filed 06/05/19 Page 3 of 6             PageID #:
                                  6105


 a genuine question is raised about the original’s authenticity or the circumstances

 make it unfair to admit the duplicate,” Fed. R. Evid. 1003.

       The Rule is designed to prefer actual documents over testimony about the

 contents of the document. So, for example, a witness cannot testify about the terms

 of a deed in lieu of the actual deed. See Diaz-Lopez, 625 F.3d at 1201 (quoting 2

 George E. Dix et al., McCormick on Evidence § 232 (Kenneth S. Broun, ed., 6th ed.

 2009) (“The danger of mistransmitting critical facts which accompanies the use of

 written copies or recollection, but which is largely avoided when an original writing

 is presented to prove its terms, justifies preference for original documents.”)); id.

 (quoting 4 John Henry Wigmore, Evidence in Trials at Common Law, § 1242 at 574

 (James H. Chadbourn rev. 1972) (“[I]n writings the smallest variation in words may

 be of importance … . Thus the rule applies only to the terms of the document, and

 not to any other facts about the document.”)).

       3.     The United States is not seeking to prove the contents of Exhibit 69-2.

 Accordingly, from the outset, the “best evidence rule” does not apply. The point of

 the Trust is to establish that Katherine Kealoha forged a trust document into which

 ownership of the Greenwood Condominium was placed (with her named as trustee).

 This Trust is centrally relevant to the United States’ motive theory. The United States

 is not relying on the Trust to attempt to prove a contract between the parties, or

 otherwise to prove the Trust’s contents. Accordingly, the “best evidence rule” does

 not apply to Exhibit 69-2.

                                           3
Case 1:17-cr-00582-JMS-WRP Document 699 Filed 06/05/19 Page 4 of 6                 PageID #:
                                  6106


        4.     There are additional reasons the “best evidence rule” does not apply.

 Rule 1002 permits a duplicate “unless a genuine question is raised about the

 original’s authenticity or the circumstances make it unfair to admit the duplicate.”

 The objecting party has the burden of showing that a genuine question exists, or that

 admission of the exhibit would be unfair. See, e.g., Ball v. A.O. Smith Corp., 451

 F.3d 66, 71 (2d Cir. 2006) (“Ball has neither raised a genuine question as to the

 transcript’s authenticity nor shown how admitting the duplicate into evidence was

 unfair.”). Katherine Kealoha cannot reasonably question the authenticity of Exhibit

 69-1. Indeed, she provided it to First American in order to close escrow on the

 Greenwood Condominium. Moreover, Katherine Kealoha cannot establish the

 “circumstances make it unfair to admit the duplicate.” The reverse is true: it would

 be unfair to not admit the Trust, which was a document Katherine Kealoha forged

 to consummate fraud upon the Puanas.

        5.     Finally, the Rules of Evidence do not directly address forged

 documents, as present here. But Rule 1004 does address circumstances when the

 original document is not available. Specifically, Rules 1004(a) and (b) provide that

 “[a]n original [document] is not required and other evidence of the content of a

 writing . . . is admissible if . . . all the originals are lost or destroyed, and not by the

 proponent acting in bad faith [or] an original cannot be obtained by any available

 judicial process . . . . ” Here, the United States has never been able to obtain an

 original of the Trust. Gerard Puana does not have it. First American does not have

                                              4
Case 1:17-cr-00582-JMS-WRP Document 699 Filed 06/05/19 Page 5 of 6            PageID #:
                                  6107


 it. Katherine Kealoha has not produced it. The United States has no available judicial

 process to obtain this document. And the United States did not lose or destroy the

 originals “in bad faith.” Accordingly, even if the best evidence rule applied to these

 circumstances, which it does not, Rule 1004 would permit admission of Exhibit 69-

 2.

 Dated: June 5, 2019                       Respectfully submitted,

                                           WILLIAM P. BARR
                                           United States Attorney General

                                           ROBERT S. BREWER, JR.
                                           United States Attorney

                                           /s/ Colin M. McDonald
                                           MICHAEL G. WHEAT
                                           JOSEPH J.M. ORABONA
                                           JANAKI S. GANDHI
                                           COLIN M. MCDONALD
                                           Special Attorneys to the Attorney General




                                           5
Case 1:17-cr-00582-JMS-WRP Document 699 Filed 06/05/19 Page 6 of 6            PageID #:
                                  6108


                      UNITED STATES DISTRICT COURT
                               DISTRICT OF HAWAII
                                                  Cr. No. 17-00582 JMS-WRP
  UNITED STATES OF AMERICA,
                                                  CERTIFICATE OF SERVICE
                      Plaintiff,
         v.
  KATHERINE P. KEALOHA (1), et al.,
                      Defendants.


 IT IS HEREBY CERTIFIED that:
       I, Colin M. McDonald, am a citizen of the United States and am at least

 eighteen years of age. My business address is 880 Front Street, Room 6293,

 San Diego, CA 92101-8893.

       I am not a party to the above-entitled action. I have caused service of the

 foregoing on all parties in this case by electronically filing the foregoing with the

 Clerk of the District Court using its ECF System, which electronically notifies them.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on June 5, 2019.

                                               /s/ Colin M. McDonald
                                               COLIN M. MCDONALD




                                           6
